                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   EASTERN DIVISION
                                    No. 4:14-CV-152-BR


Don Webb, et al.,                                        )
                                                         )
         Plaintiffs,                                     )
                                                         )
v.                                                       )
                                                         )
Murphy-Brown LLC,                                        )
                                                         )
         Defendant.                                      )
--------------------------------------------------------- )
                ORDER GRANTING PLAINTIFF'S MOTION TO SUBSTITUTE

         This matter comes before the undersigned on the motion of the movant, Randy Allen

Davis, as Executor of the Estate of Jennie Stancil Davis, requesting that he be substituted as the

Plaintiff.

         Finding good cause is shown, the Court hereby grants the motion and orders that Randy

Allen Davis, as Executor of the Estate of Jennie Stancil Davis, is substituted as the Plaintiff for

the decedent, and the caption should be modified to substitute for Jennie Stancil Davis the

following: "Randy Allen Davis, as Executor of the Estate of Jennie Stancil Davis."

         So ordered, this the       1    day of April, 2019.




                                              United States Magistrate Judge
